Title: From Thomas Jefferson to United States Senate, 24 January 1809
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States. 
                     
                     Jan. 24. 1809.
                  
                  According to the resolution of the Senate of the 17th. instant I now transmit them the information therein requested respecting the execution of the act of Congress of Feb. 21. 1806. appropriating two millions of dollars for defraying any extraordinary expences attending the intercourse between the United States & foreign nations.
                  
                     Th: Jefferson 
                     
                     
               